Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S COMMENT
Terminal Disclaimer
The terminal disclaimer filed on 1 August 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,526,026 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding independent claim 1, the prior art fails to teach, disclose or suggest a carriage assembly comprising: a wheel assembly coupled to the secondary frame assembly and movable with respect to the secondary frame assembly along a longitudinal axis of the wheel assembly, wherein the wheel assembly includes at least one second wheel configured to move with the wheel assembly relative to the primary frame assembly and the secondary frame assembly along the longitudinal axis of the wheel assembly, in combination with the other features of the claim.  With respect to independent claim 14, the prior art fails to teach, disclose or suggest a carriage assembly comprising: a first idler coupled to the first frame member, a second idler coupled to the first end portion of the carrier member, and a third idler coupled to the second end portion of the carrier member such that the second idler is located between the first idler and the third idler; wherein the carrier member, the second idler, and the third idler are configured to pivot with the second frame member relative to the first idler and the first frame member about an axis of rotation perpendicular to the first frame member and located between the second idler and the third idler, in combination with the other features of the claim.  With respect to independent claim 20, the prior art fails to teach, disclose or suggest a carriage assembly comprising: the carrier member and the second idler pivot with the second frame member relative to the first frame member about an axis of rotation perpendicular to the first frame member, and move relative to the second frame member along the longitudinal axis of the carrier member under influence of the bias to maintain a preselected tension in the track, in combination with the other features of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953. The examiner can normally be reached 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kip T Kotter/Primary Examiner, Art Unit 3617